Title: To Thomas Jefferson from Peder Blicher Olsen, 22 December 1802
From: Blicher Olsen, Peder
To: Jefferson, Thomas


          
            Sir
            Decembr. 22. 1802.
          
          The emotion Your extraordinary goodness and offer have produced on me, is to strong to allow me, at the present moment any other expression, but that of admiration and gratitude. 
          I respectfully accept and thank—Sir Yours very humble and obedient servant
          
            Blicher Olsen
          
        